Citation Nr: 0328776	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for gastrointestinal 
disorders.

4.  Entitlement to service connection for a renal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from June 1951 to June 1953.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a June 1999 decision by the Roanoke, 
Virginia, Regional Office (RO).  In an April 2001 decision, 
the Board remanded the case for further evidentiary 
development.


REMAND

The veteran has claimed service connection for bilateral knee 
disorders, coronary artery disease, gastrointestinal 
disorders, and a renal cyst.  Service connection is granted 
primarily when the evidence shows that a disability resulted 
from injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
appellant incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

In this case, there is ample medical evidence that the 
veteran has the claimed disabilities, but there is little 
competent evidence that he sustained injury or incurred 
disease in service.  He said he injured his knees when he 
fell in a foxhole, but his service medical records are 
missing, possibly due to a fire at the National Personnel 
Records Center (NPRC).  Still, his lay contention alone is 
not dispositive.  

With regard to his service medical records, the 
representative cited, in his September 2003 brief, O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), for the proposition that, 
in such a case, VA has a heightened duty to assist.  In 
O'Hare, the United States Court of Appeals for Veterans 
Claims (Court) actually held that, in such a case, VA has a 
heightened "obligation to explain its findings and to 
consider carefully the benefit-of-the-doubt rule."  Later, 
the Court said that, in such a case, VA also has a heightened 
duty to advise the veteran of alternative forms of evidence 
that he may submit.  Smith v. Brown, 10 Vet. App. 44, 48 
(1998).  

The representative's September 2003 statement also asserted 
that the appellant was a combat veteran, and a June 2003 
statement, by another representative, asserted that the 
veteran had the Combat Infantryman's Badge (CIB) with "three 
combat stars."  If true, these assertions would establish 
the in-service element of service connection because, in the 
case of a veteran who engaged in combat with the enemy, lay 
or other evidence is sufficient to establish in-service 
incurrence of injury or disease.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(d).  The veteran's DD 214 does not, 
however, corroborate these assertions.  Rather, that record 
shows that the veteran was a supply clerk and was awarded the 
Korean Service Medal with three bronze service stars.  He was 
NOT awarded the CIB with three "combat stars."  The Board 
takes administrative notice of the fact that the award of a 
Combat Infantryman's Badge with three stars is unprecedented.  
Such an award would indicate combat service in World War II, 
Korea, Vietnam, and during Operation Enduring Freedom.

The Board notes, also with regard to service medical records, 
that the veteran told the examiner, at an April 2003 VA 
examination, that he was hospitalized at the 121st Evacuation 
Hospital for injuries sustained when he fell in a foxhole.  
If the date of that hospitalization could be pinpointed to a 
three-month period, the clinical records of that 
hospitalization could be obtained from the NPRC.

The paucity of evidence of in-service incurrence of injury or 
disease is not the only shortcoming in these claims for there 
is no medical evidence in this record that links any current 
disability to his military service.  The veteran has been 
repeatedly advised, beginning with the June 1999 RO decision, 
of the need to overcome this shortcoming.  To that end, the 
April 2001 Board decision sought the earliest relevant 
postservice treatment records for evidence of continuity.  
That effort did not, however, produce medical records from 
the 1950's.  Nevertheless, this remand will afford the 
veteran another opportunity to identify such records.  

Finally, the Board notes that the April 2002 "VCAA letter" 
only afforded the veteran 30 days to respond to a RO request 
for evidence.  That notice was based on the provisions of 38 
C.F.R. § 3.159(b)(1) (2003).  In September 2003, however, the 
United States Court of Appeals for the Federal Circuit, in 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007-10, 2003 U.S. App. LEXIS 19540 
(Fed. Cir. Sep. 22, 2003) (PVA), held that the provisions of 
38 C.F.R. § 3.159(b)(1) were invalid as contrary to the 
provisions of 38 U.S.C.A. § 5103(a).  As such, remand is 
required to ensure compliance with 38 U.S.C.A. § 5103.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must:

a.  Advise the veteran that the 
evidence needed to substantiate his 
claims is evidence that he incurred 
or aggravated a disease or injury in 
service, and medical evidence 
linking that in-service event to his 
current knee disorders, coronary 
artery disease, gastrointestinal 
disorders, and renal cyst residuals.

b.  Tell the veteran to identify the 
dates of hospitalization at the 
121st Evacuation Hospital within a 
three-month period.

c.  Tell the veteran that 
alternative forms of evidence may be 
submitted including his personal 
copies of military records, 
statements from service medical 
personnel, statements from service 
comrades, military or civilian 
police reports, reports of physical 
examinations conducted by employers 
or insurers, postservice treatment 
or pharmacy records, or letters 
written or photographs taken while 
the veteran was in service.

d.  Tell the veteran that the 
earliest medical evidence, 
preferably from the 1950's, of knee 
disorders, coronary artery disease, 
gastrointestinal disorders, and 
renal cyst, must be obtained.

e.  Notify the veteran that it is 
his responsibility, and his alone, 
to provide the foregoing evidence, 
but VA will make reasonable efforts 
to obtain relevant evidence, such as 
VA and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof, 
and VA will notify him of evidence 
he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

f.  Inform the veteran has one year 
to submit evidence needed to 
substantiate his claims, or to 
identify for VA the custodians of 
such evidence so that VA may attempt 
to obtain it.  Advise the appellant 
that his appeal will remain in 
abeyance for one year or until he 
indicates in writing that there is 
no additional evidence he wishes to 
have considered, and that he wishes 
to waive any remaining time provided 
by 38 U.S.C.A. § 5103.

2.  If the veteran is able to pinpoint 
the date o his hospitalization at the 
121st Evacuation Hospital within a three-
month period, the RO must attempt to 
obtain his clinical records archived at 
NPRC.

3.  The RO must attempt to obtain any 
additional evidence the custodians of 
which the veteran identifies.

4.  Upon completion of the development 
prescribed above, the RO must determine 
the need for further VA examinations and 
afford the veteran such examinations as 
are warranted by evidentiary development 
prescribed herein.  In the event the 
veteran is afforded such VA examinations, 
examiners must review the claim file and 
record their review thereof in their 
report.  Any examination reports must 
address whether it is at least as likely 
as not that the veteran's claimed 
disabilities are related to his military 
service.

5.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record, including any 
recently submitted by the veteran, and 
adjudicate the issue of service 
connection for knee disorders, coronary 
artery disease, gastrointestinal 
disorders, and renal cyst.  If the 
decision is unfavorable, the RO must 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


